internal_revenue_service department of the treasury index no washington dc number release date person to contact telephone number refer reply to plr-117991-98 date date re corp x corp y country a country b country c country d country e dear this is in response to your letter dated date in which you requested that pursuant to sec_884 of the internal_revenue_code corp x be treated as a qualified_resident of country b for corp x’s taxable_year ending date the information submitted for consideration is summarized below the ruling contained in this letter is predicated upon facts and representations submitted by or on behalf of corp x and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in a letter dated date and modified date collectively the ruling we held that corp x would be treated as a qualified_resident of country b for its taxable years beginning in and for purposes of sec_884 of the code provided that corp x for those taxable years met certain conditions in a letter dated date collectively the ruling we held that corp x would be treated as a qualified_resident of country b for its taxable years beginning in and for purposes of sec_884 of the code provided that corp x for those taxable years met certain conditions in a letter dated date and modified date collectively the ruling we held that corp x would be treated as a qualified_resident of country b for its taxable years beginning in and for purposes of sec_884 of the code provided that corp x for those taxable years met certain conditions for the tax years included in the ruling the ruling and the ruling and in this ruling corp x did not meet the requirements of sec_1_884-5 and c the stock ownership and base erosion tests d the publicly traded stock test or e the active trade_or_business test the favorable ruling the favorable ruling and the favorable ruling issued pursuant to sec_1_884-5 were based on the relevant factors discussed in that ruling including the extent to which the tests referred to in the preceding sentence were satisfied corp x has represented that no material facts except those noted below have changed since the tax_year beginning in corp x did not meet the stock ownership test of sec_1_884-5 of the regulations because its stock was ultimately owned through corp y by its employees the majority of whom were resident outside country b and the united_states in about percent in value of corp x was beneficially owned through corp y by residents of country c corp y is subject_to tax in country e on income derived from all sources for its taxable_year ending in over of the stock of corp x was indirectly owned by employees who were residents of country b country c country d and residents and citizens of the united_states corp x represents that it claimed no benefit in under any article of the income_tax treaty between country b and the united_states with respect to any_tax imposed by the united_states that is more favorable than the benefit it could claim under the treaties of countries a c or d if it were a qualified_resident of one of those countries for its taxable_year ending in and corp x represents that in the base erosion test was not met because was a poor profit year accordingly based on the information submitted and the representations made and considering the effects of the material changes in facts it is held that corp x will be treated as a qualified_resident of country b for its taxable years ending date for purposes of sec_884 provided that corp x for the taxable_year at issue obtains documentation proving that fifty percent or more of its stock is indirectly owned by individual residents of country b country c or country d or by citizens or residents of the united_states for its taxable_year ending in in accordance with the documentation requirements set forth in sec_1_884-5 agrees to maintain all documentation used in computing its u s tax_liability either in the united_states in the custody of its u s permanent_establishment or in the custody of an agent designated for that purpose or outside of the united_states in compliance with the rules of sec_1_6038a-3 for the entire period commencing six months from the date of this ruling and ending with the expiration date of the period of limitations for assessment of tax for such year and agrees that it will not rely on the internal laws of any foreign_country as a reason not to provide the documentation at the request of the u s tax authorities if corp x does not comply with the conditions of this letter_ruling it will not be considered to be a qualified_resident of country b for purposes of sec_884 and will be subject_to branch_profits_tax at a rate of percent this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter should be attached to any federal_income_tax return to which it is relevant sincerely yours _________________________ w edward williams senior technical reviewer branch associate chief_counsel international
